116 F.3d 487
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Robert James THOMAS, Defendant-Appellant.
No. 96-10521.
United States Court of Appeals, Ninth Circuit.
Submitted June 17, 1997.**Decided June 20, 1997.

Appeal from the United States District Court for the District of Hawaii, No. CR-95-00822-DAE;  David A. Ezra, District Judge, Presiding.
Before:  GOODWIN, SCHROEDER, and TASHIMA, Circuit Judges.


1
MEMORANDUM*


2
Robert James Thomas appeals his guilty plea conviction and sentence for bank robbery, in violation of 18 U.S.C. § 2113.  Thomas contends that the district court erred by denying his motion for a downward departure based upon his diminished capacity at the time of his offense and on the basis that his criminal history category overrepresented the seriousness of his past misdemeanor convictions.  We lack jurisdiction to review the district court's discretionary refusal to depart downward.  See United States v. Heim, 15 F.3d 830, 833 (9th Cir.), cert. denied, 115 S.Ct. 55 (1994).


3
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3